    Case: 1:15-cv-03346 Document #: 20 Filed: 04/30/19 Page 1 of 2 PageID #:199




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: TESTOSTERONE                                 MDL No. 2545
 REPLACEMENT THERAPY
 PRODUCTS LIABILITY LITIGATION                       Master Docket Case No. 1:14-cv-
                                                     1748

 THIS DOCUMENT RELATES TO:                           Honorable Matthew F. Kennelly
 Elmer Jordan, 15-cv-3346


                        NOTICE REGARDING CMO NO. 150

      Pursuant to the Court’s direction in Case Management Order No. 150 (Master

Dkt. No. 2972), counsel for Plaintiff hereby certifies that on April 22, 2019, a copy of

CMO No. 150 was sent to Plaintiff Elmer Jordan via United Parcel Service to

Plaintiffs’ last known address.



Dated: April 30, 2019                   Respectfully submitted,

                                        /s/ Trent B. Miracle
                                        Trent B. Miracle
                                        Simmons Hanly Conroy
                                        One Court Street
                                        Alton, IL 62002
                                        618-259-2222
                                        Email: tmiracle@simmonsfirm.com

                                        Counsel for Plaintiff




                                           1
    Case: 1:15-cv-03346 Document #: 20 Filed: 04/30/19 Page 2 of 2 PageID #:199




                           CERTIFICATE OF SERVICE

      I hereby certify that on April 30, 2019, I electronically filed the foregoing with

the clerk of the court by using the CM/ECF system which will automatically serve

and send a notice of electronic filing to all registered attorneys of record.

                                         /s/ Brendan A. Smith
                                         Brendan A. Smith




                                            2
